Citation Nr: 1442250	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with lumbar radiculopathy.  

2.  Entitlement to service connection for radiculopathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the service connection claims, the March 2012 rating decision denied increased ratings for service-connected left hip replacement and right knee replacement.  Although the Veteran initially disagreed with all four claims from the March 2012 decision, he expressly limited his appeal on his substantive appeal VA Form 9 to the two service connection claim identified on the title page.  The rating claims are not presently on appeal before the Board.

In September 2014, the Veteran's representative waived initial agency of original jurisdiction consideration of evidence submitted to the Board in August 2014.  See 38 C.F.R. § 20.1304(c) (2013).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine was aggravated by service-connected left hip and right knee disabilities.  

2.  Radiculopathy of the left lower extremity is related to degenerative joint disease of the lumbar spine.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The criteria for service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C.A.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran seeks service connection for degenerative joint disease of the lumbar spine and associated radiculopathy in the left lower extremity secondary to service-connected disability.  Service connection for a left hip replacement and a right total knee replacement due to osteoarthritis, was awarded in rating decisions in November 2009 and March 2010.  

Although the February 2012 VA back examination report reflects no findings of radiculopathy in the lower extremities, the February 2012 VA peripheral nerves examination report notes symptoms consistent with a nerve root irritation at the spine.  An opinion with respect to aggravation was not provided.  

Against this background is a February 2014 private opinion reflecting diagnosis of degenerative joint disease of the lumbar spine and lumbar radiculopathy of the left lower extremity.  The examiner determined that it is at least as likely as not that degenerative joint disease of the lumbar spine was caused from his left hip and right knee disabilities.  Any gait anomaly, especially with a noticeable left-sided limp and antalgic gait leaning to the left, was noted to possibly lead to further increased stress on the low back and musculature and bony anatomy.  The examiner added that the Veteran had a noticeable pelvic tilt with the left side higher than the right contributing to his gait anomaly.  The opinion was that it is at least as likely as not that the Veteran's current altered gait related to his right knee and left hip disabilities had led to an exacerbation of the low back pain and intermittent radicular symptoms to the left leg.  

Thus, the most probative evidence of record shows (1) the Veteran is service-connected for a left hip replacement and a right total knee replacement due to osteoarthritis, (2) he has a diagnosis of degenerative joint disease of the lumbar spine and lumbar radiculopathy of the left lower extremity, and (3) his degenerative joint disease of the lumbar spine with lumbar radiculopathy of the left lower extremity is aggravated by his service-connected left hip and right knee disabilities.  See 38 C.F.R. § 3.310; Allen.  Based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of secondary service connection for lumbar spine with associated radicular symptoms of the left lower extremity.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for degenerative disc disease of the lumbar spine as secondary to service-connected left hip replacement and a right total knee replacement due to osteoarthritis based on aggravation, is granted.  

Service connection for left lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine is granted. 


______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


